United States District Court
Northem District of California

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

MARILYN ANN BARTHOLOMEW, ease No. 18-cv-04590-CRB
Plaimiff,
0RDER DIsMIssING MOTION To
V- DIsMIss As MooT
CHAD FINKE, er al.,
Defendants.

 

 

On October 26, 2018, Defendants filed a Motion to Dismiss [4] in the above-
captioned case. Plaintiff subsequently filed an Administrative Motion for Extension of
Tilne to File [11], and Defendants responded with a Statement of Non-Opposition [14] to
PlaintifPs Request. Plaintiff then filed a First Amended Complaint [16]. While Plaintiff’s
First Alnended Complaint was filed three days after the twenty-one days afforded to
plaintiffs as a matter of right following a motion under Rule 12(b), § Fed. R. Civ. P.
lS(a)(l)(B), given Defendants’ non-opposition to an extension, the Court accepts
PlaintifPs First Amended Complaint. E § at R. 15(a)(2).

Because an amended pleading renders a motion to dismiss lnoot, Ramirez v. Cty. of
San Bemardino, 806 F.3d 1002, 1008 (9th Cir. 2015), the Court now DISMISSES AS
MOOT Defendants’ Motion to Dismiss the Complaint [1] and VACATES the hearing set

for December 7, 2018, on that now-vacated motion.

IT IS SO ORDERED. z
Dated: November 20, 2018

 

CHARLES R. BREYER
United States District Judge

 

